Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS AGREEMENT is made the 21st day of August 2018 (the “Effective Date”), by
and among THE NAVIGATORS GROUP, INC., a Delaware corporation (“Navigators
Group”), NAVIGATORS MANAGEMENT COMPANY, INC., a New York corporation and wholly
owned subsidiary of Navigators Group (“Navigators Management” and, unless
otherwise specified herein, together with Navigators Group, “Navigators” or the
“Company”) and Stanley A. Galanski (the “Executive”). This Employment is an
amendment and restatement of, and replaces in its entirety, the Employment
Agreement between Navigators Group and the Executive, dated March 25, 2001.

WHEREAS, Navigators Management desires to continue to employ the Executive, and
the Executive wishes to remain employed by Navigators Management, and to serve
as President and Chief Executive Officer of Navigators Group, subject to the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
conditions contained herein, Navigators and the Executive covenant and agree as
follows:

1. Employment. Navigators Management hereby continues to employ Executive, and
Executive hereby agrees to continue such employment and, during the term of this
Agreement, to serve as President and Chief Executive Officer of Navigators
Group.

2. Responsibility. Executive shall devote his full working time and best efforts
to further the interests of Navigators. Executive will report to the Board of
Directors of Navigators Group (the “Board”), and shall perform all duties
commensurate with the position set forth in Section 1, as well as such other
related duties as may be assigned to him from time to time by the Board. During
the term of this Agreement, the Board shall nominate Executive for re-election
as a member of the Board at the expiration of each current term.

3. Location. During the term of this Agreement, Executive’s position will be
based in the Stamford, Connecticut office of Navigators, subject to any required
business travel relating to Executive’s employment.



--------------------------------------------------------------------------------

4. Term. The initial term of this Agreement and Executive’s employment hereunder
will continue through December 31, 2019, and will continue for subsequent
one-year periods, unless either party elects to terminate this Agreement by
written notice to the other party at least 120 days prior to the end of the term
as then in effect; provided that if a Change in Control, as defined in
Section 6(c)(ii), occurs during the term of this Agreement, the term of this
Agreement shall not terminate prior to the later of (A) the one-year anniversary
of such Change of Control and (B) the date that is 120 days after written notice
is provided to the other party. If Executive terminates this Agreement pursuant
to this Section 4, then (a) Executive’s continued employment with Navigators
after the termination of this Agreement, if any, will be at-will and may be
terminated by Navigators or Executive for any reason or no reason at any time
with any rights or entitlements of the employee with respect to such continued
employment or termination thereof to be solely determined by the Company’s
policies then in effect, and (b) Sections 8 through 12 of this Agreement shall
remain in full force and effect for the 12-month period following the end of the
term of this Agreement, assuming solely for purposes of the covenants set forth
in Sections 9 and 10 of this Agreement that the termination of this Agreement
was a termination of Executive’s employment with Navigators. For the avoidance
of doubt, although this Section 4 governs the term of this Agreement, the
Executive’s employment hereunder may be terminated at any time in accordance
with the provisions of Section 6 hereof.

5. Compensation. For the services described in Section 2 above to be rendered by
Executive hereunder, Navigators agrees as follows:

(a) Base Salary. As of the Effective Date, Executive’s annual base salary shall
be $1,000,000, subject to applicable withholdings. Executive’s base salary shall
be subject to annual review by the Compensation Committee of the Board each
March in accordance with Navigators’ regular practice, or otherwise as the
Compensation Committee deems advisable, but not be decreased to an amount less
than the amount set forth in this Section 5(a).

(b) Bonus. Executive will be eligible for an annual performance bonus based upon
Navigators’ actual performance as compared to performance targets
pre-established by the Compensation Committee of the Board. As of the Effective
Date, Executive’s annual performance bonus target amount shall be 100% of
Executive’s base salary, with a maximum annual performance bonus amount equal to
150% of Executive’s bonus target amount. This target amount and maximum bonus
amount shall be subject to periodic review by the Compensation Committee of the
Board but shall not be decreased to amounts less than the amounts set forth in
this Section 5(b).

 

2



--------------------------------------------------------------------------------

(c) Long-Term Incentive Compensation. Executive shall be entitled to equity and
other long-term incentive awards that may be extended generally from time to
time to senior officers of Navigators, as approved by the Compensation Committee
of the Board, subject to the terms and conditions of the respective equity and
long-term incentive compensation plans and award agreements and the provisions
of this Agreement. As of the Effective Date, Executive’s annual long-term
incentive compensation target amount shall be 200% of Executive’s base salary.

(d) Executive Benefits. Executive shall be eligible to participate in all
Navigators benefit plans made available to senior officers of Navigators.

(e) Vacation; Time Off. Executive shall be entitled to take such vacation,
holidays and sick leave as Navigators may reasonably determine, consistent with
the performance of his duties hereunder and the then current policies of
Navigators in respect to such matters. In no event shall Executive receive less
than twenty-two (22) days paid vacation during each fiscal year.

(f) Expenses. Navigators agrees to pay, or reimburse Executive for, reasonable
expenses incurred in connection with Executive’s performance of his duties
hereunder, upon presentation of appropriate receipts or other documentation of
such expense in accordance with Navigators’ published policies pertaining to
business expenses.

(g) Automobile. Executive shall receive a monthly automobile expense allowance
in the amount of $1,000.

6. TERMINATION OF EMPLOYMENT.

In the event Executive’s employment is terminated during the term of this
Agreement, the following provisions will govern such termination.

(a) Termination for Cause; Resignation. Navigators may terminate Executive’s
employment at any time for Cause, as defined herein, in which case Executive
will not be entitled to any compensation beyond the date of the termination of
Executive’s employment. If Executive resigns his employment for a reason other
than Good Reason, Executive will not be entitled to any compensation beyond the
date of the termination of Executive’s employment.

 

3



--------------------------------------------------------------------------------

(b) Termination Without Cause; Resignation for Good Reason. If Executive’s
employment is terminated by Navigators during the term of this Agreement for a
reason other than Cause, or if Executive resigns for Good Reason, then subject
to Executive’s execution and non-revocation of a General Release in accordance
with Section 7 of this Agreement, Executive will be entitled to (i) continued
payment of his base salary for a period of 12 months, payable on each of
Navigators’ regularly scheduled payroll dates (“Severance Pay”); (ii) payment of
an amount equal to 100% of Executive’s target annual bonus for the year in which
Executive’s employment terminates, payable within 60 days after the date of
termination; (iii) payment of any annual bonus earned in the year prior to the
year in which Executive’s employment terminates, to the extent not paid and
without regard to Executive’s continued employment through the date of payment,
payable when otherwise paid to similarly situated senior officers of Navigators;
and (iv) subject to Executive’s timely election of continuation coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)
for the Executive and his or her eligible dependents, and Executive’s continued
payment of premiums associated with such coverage, the Company shall pay or
reimburse Executive, on a monthly basis, for the portion of the costs of
continued health benefits for Executive and Executive’s covered dependents equal
to the amount that the Company was paying immediately prior to such termination,
with such reimbursement to continue for 18 months following such termination, or
such earlier date on which COBRA coverage for the Executive and his or her
covered dependents terminates in accordance with COBRA. Any such payments
scheduled to be paid prior to the effective date of the General Release shall be
delayed until the General Release becomes effective in accordance with Section 7
of this Agreement. In the event that such termination or resignation occurs
during the 12-month period following a Change in Control, then in addition to
the payments and benefits described in clauses (i) through (iv) above, any
outstanding stock grants will immediately vest, with outstanding
performance-based awards vesting at 100% of the target level of performance.
Notwithstanding the foregoing, in the event that Executive breaches any of the
covenants set forth in Sections 8, 9 and 10, all payments of Severance Pay shall
thereupon cease and no further payments to Executive shall be made by
Navigators.

 

4



--------------------------------------------------------------------------------

(c) Definitions.

(i) Cause. Navigators shall be entitled to terminate the employment of Executive
for Cause if any of the following shall occur during the term of this Agreement:

(A) the commission by Executive of a felony;

(B) Executive engages in conduct involving fraud, moral turpitude, dishonesty,
gross misconduct, embezzlement, or theft;

(C) the failure of Executive to perform material duties assigned to him by
Navigators, insofar as such duties are consistent with Executive’s position,
after written notice to Executive of such failure specifying in detail the
circumstances constituting such failure, and the expiration of a 30-day period
following Executive’s receipt of such written notice, during which Executive has
failed to reasonably cure such failure to perform; and

(D) Executive’s material breach of any of the terms of this Agreement or of any
written, lawful directive of Navigators or of any Navigators policy set forth in
Navigators’ Employee Policy Manual and, to the extent such breach is curable,
failure to reasonably cure said breach with five days of Executive’s receipt of
such written notice.

(ii) Change in Control. As used herein, the term “Change in Control” shall mean
the occurrence of one or more of the following:

(A) A Change in the Ownership of Navigators Group. A change in ownership of
Navigators Group shall occur on the date that any one person or entity (a
“Person”), or more than one Person acting as a “Group” (within the meaning of
regulations under Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”)), acquires ownership of stock of Navigators Group that, together
with stock held by such Person or Group, constitutes more than 50% of the total
fair market value or total voting power of the stock of Navigators Group;
provided, however, that, if any one

 

5



--------------------------------------------------------------------------------

Person, or more than one Person acting as a Group, is considered to own more
than 50% of the total fair market value or total voting power of the stock of
Navigators Group, the acquisition of additional stock by the same Person or
Persons is not considered to cause a change in the ownership of Navigators
Group.

(B) A Change in the Effective Control of Navigators Group. A change in the
effective control of Navigators Group occurs on the date that either:

(1) any one Person, or more than one Person acting as a Group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such Person or Persons) ownership of stock of Navigators Group
possessing 35% or more of the total voting power of the stock of Navigators
Group; provided, however, that, if any one Person, or more than one Person
acting as a Group, is considered to effectively control Navigators Group, the
acquisition of additional control of Navigators Group by the same Person or
Persons is not considered a change in the effective control of Navigators Group;
or

(2) a majority of the members of the Board is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election;
provided, however, that, if one Person, or more than one Person acting as a
Group, is considered to effectively control Navigators Group, the acquisition of
additional control of Navigators Group by the same Person or Persons is not
considered a change in the effective control of Navigators Group.

 

6



--------------------------------------------------------------------------------

(C) A Change in the Ownership of a Substantial Portion of Navigators’ Assets. A
change in the ownership of a substantial portion of Navigators’ assets occurs on
the date that any one Person, or more than one Person acting as a Group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such Person or Persons) assets from Navigators that
have a total gross fair market value equal to all or substantially all of the
total gross fair market value of all of the assets of Navigators immediately
prior to such acquisition or acquisitions; provided, however, that, a transfer
of assets by Navigators is not treated as a change in the ownership of such
assets if the assets are transferred to:

(1) a stockholder of Navigators Group (immediately before the asset transfer) in
exchange for or with respect to its stock;

(2) an entity, 50% or more of the total fair market value or voting power of
which is owned, directly or indirectly, by Navigators Group;

(3) a Person, or more than one Person acting as a Group, that owns, directly or
indirectly, 50% or more of the total fair market value or voting power of all
the outstanding stock of Navigators Group; or

(4) an entity, at least 50% of the total fair market value or voting power of
which is owned, directly or indirectly, by a Person described in clause (3) of
this subsection (C).

(iii) Good Reason. “Good Reason” shall occur if:

(A) Navigators shall, without the prior written consent of Executive, materially
reduce or alter the rights, responsibilities, duties or authority of Executive,
including, without limitation, demoting Executive from the position referred to
in Sections 1 and 2 to a lower level position; or

 

7



--------------------------------------------------------------------------------

(B) Navigators materially reduces Executive’s base salary, Executive’s annual
performance bonus target or Executive’s long term incentive target; or

(C) Navigators changes the principal location at which Executive is required to
conduct his employment duties by more than fifty (50) miles; or

(D) Navigators requires Employee to take any action which would be a violation
of federal, state or local criminal law; or

(E) Navigators materially breaches this Agreement;

provided, however, that none of such events shall constitute Good Reason unless
Executive provides written notice containing the details of such event to
Navigators within 15 days after its initial occurrence, and Navigators fails to
cure such event within 30 days after its receipt of such notice.

7. WAIVER AND RELEASE. Any and all amounts payable and benefits provided
pursuant to Section 6 shall be payable only if the Executive delivers to
Navigators and does not revoke a general release of claims in favor of
Navigators and its affiliates in substantially the form prescribed by Navigators
(the “General Release”). Such release must be executed and delivered (and no
longer subject to revocation, if applicable) within 60 days following
termination. Failure to timely execute the General Release, or the Executive’s
revocation of the General Release, shall result in the forfeiture of any such
payments or benefits.

8. CONFIDENTIALITY. For purposes of this Section 8, and Sections 9, 10, 12 and
13 of this Agreement, the term “Navigators” shall include Navigators Management,
Navigators Group and all related or affiliated entities. Executive covenants and
agrees that, from and after the date hereof, Executive shall not, directly or
indirectly disclose any Confidential Information, as hereinafter defined, to any
party whatsoever, except to the extent required in the performance of his duties
for Navigators or as otherwise permitted in this Agreement, or use any
Confidential Information for the benefit of himself or any other person, firm,
corporation or other

 

8



--------------------------------------------------------------------------------

entity. The term “Confidential Information” shall mean any information related
to Navigators’ business including, without limitation, policy forms, agency and
subproducer relationships, product and financial plans, information on pricing
and customers, fees and services provided therefor, technical information and
data, financial reserves, other financial information, business or product plans
or costs, existing or prospective customers or customer lists, pricing data or
other terms of sales, customer requirements, buying history or underwriting or
risk assessment information, the identity of agents or customers or prospective
agents or customers, products, coverages, the terms of any reinsurance, fronting
or other agreements of Navigators, and all information to which Executive has
access during his employment with Navigators which belongs or relates to a third
party and which would constitute Confidential Information if it belonged to or
related to Navigators. Confidential Information shall also include knowledge
that is specific to Navigators and is gained by Executive through his employment
by Navigators. Executive shall not be required to maintain the confidentiality
of any information, which is or becomes part of the public domain through no act
or omission attributable to Executive.

All Confidential Information and all other data, whether written or
electronically stored, computer printouts and other records and written material
prepared or compiled by Executive or furnished to Executive while in the employ
of Navigators and which relates to the business of Navigators, is the property
of Navigators. Upon the termination of Executive’s employment with Navigators,
Executive shall return to Navigators, all documents, files, diskettes and other
information storage media containing all such Confidential Information and other
data, and shall not retain copies thereof.

Nothing in this Agreement prohibits Executive from confidentially or otherwise
communicating or filing a charge or complaint with a governmental or regulatory
entity, participating in a governmental or regulatory entity investigation, or
giving truthful testimony or making other disclosures to a governmental or
regulatory entity (in each case, without having to disclose any such conduct to
Navigators), or from responding if properly subpoenaed or otherwise required to
do so under applicable law. In addition, nothing in this Agreement limits
Executive’s right to receive an award from a governmental or regulatory entity
for information provided to such an entity (and not as compensation for actual
or alleged personal injury or damages to Executive). In addition, nothing in
this Agreement shall limit Executive’s ability under applicable United States
federal law to (i) disclose in confidence trade secrets to federal, state, and
local government officials, or to an attorney, for the sole purpose of reporting
or investigating a suspected violation of law or (ii) disclose trade secrets in
a document filed in a lawsuit or other proceeding, but only if the filing is
made under seal and protected from public disclosure.

 

9



--------------------------------------------------------------------------------

9. NON-SOLICITATION AND NON-HIRING OF NAVIGATORS’ EMPLOYEES. Executive covenants
and agrees that, while employed by Navigators and for a period of one year
thereafter, Executive will not, directly or indirectly, solicit, hire, or assist
any other party in soliciting or hiring, any employee of Navigators, or
otherwise seeking to influence any employee of Navigators to terminate
employment with Navigators or to become employed by any other party.

10. NON-COMPETITION AND NON-SOLICITATION OF CUSTOMERS, AGENTS AND OTHERS.
Executive covenants and agrees that, for a period of one year following the
termination of his employment with Navigators (the “Restricted Period”),
Executive shall not:

(a) directly or indirectly become employed by, own an interest in, manage,
operate, control, provide services to, or become associated with as an officer,
director, partner, agent, consultant, stockholder, or otherwise any individual,
firm, partnership, corporation, proprietorship or other business entity which
competes with the business of Navigators, as conducted by, or contemplated by,
Navigators at the time of the termination of Executive’s employment with
Navigators, or

(b) solicit or call upon any person, entity or business which was an existing or
prospective customer, agent, insured, client, broker or agent of Navigators at
any time during the period commencing thirty-six (36) months prior to the
termination of Executive’s employment with Navigators for the purpose of selling
to or through such parties any insurance coverage which has been offered for
sale by Navigators during Executive’s employment with Navigators. The
restrictions herein shall extend to any persons, corporations, partnerships,
firms, businesses or entities for whom or through whom Navigators engages in the
business of providing insurance or conducting related business or for whom or
through whom Navigators actively sought or seeks to engage in such business
during the period commencing thirty-six (36) months prior to the termination of
Executive’s employment with Navigators through the end of the Restricted Period
and shall include agents and subagents of Navigators notwithstanding that such
persons or entities may have been induced to enter into a business relationship
with Navigators by the efforts of Executive or someone on his behalf.

 

10



--------------------------------------------------------------------------------

The restrictions in this Section 10 shall be limited to any county of any state
or any comparable jurisdiction of any foreign country in which Navigators,
directly or through subsidiaries or affiliates, during the period of Executive’s
employment with Navigators or during the Restricted Period, has been or is
engaged in the business of providing insurance or conducting related business.
Notwithstanding the foregoing, the restrictions set forth in this Section 10
shall not apply to any jurisdiction whose laws prohibit enforcement of such
restrictions.

11. JUDICIAL MODIFICATION. The parties hereby agree that the covenants set forth
in Sections 9 and 10 hereof are severable and that if the scope or
enforceability of any such covenant(s) is adjudged to be overbroad in any
manner, a court or other trier of fact of competent jurisdiction may modify and
enforce said covenant to give it the maximum scope permitted by applicable law.

12. INJUNCTIVE RELIEF. Executive acknowledges that compliance with the
restrictive covenants herein is necessary to protect the business and good will
of Navigators, and that a breach of these restrictions will cause irreparable
damage to Navigators for which monetary damages may not be adequate.
Consequently, Executive agrees that in the event that he breaches or threatens
to breach any of the restrictive covenants contained herein, Navigators may be
entitled, upon compliance with applicable requirements of law, to both (i) a
temporary, preliminary and/or permanent injunction in order to prevent the
continuation of such harm, and (ii) money damages insofar as they can be
determined. Notwithstanding any of the foregoing, and subject to the
requirements of law, nothing in this Agreement shall be construed to prohibit
Navigators from also pursuing any other remedy, the parties having agreed that
all remedies are to be cumulative to the extent permitted by law. Similarly,
nothing herein shall be construed to prohibit Executive to assert all available
and appropriate defenses and claims in response to any legal claim asserted by
Navigators.

13. LITIGATION EXPENSE. In the event that Executive brings an action in any
court of competent jurisdiction seeking to enforce the terms of this Agreement
and Executive is the prevailing party in any such court proceeding, Executive
shall be reimbursed by Navigators for Executive’s legal fees and expenses
incurred in connection with such litigation. Any recovery of legal fees and
expenses hereunder shall be in addition to any other recovery or remedy directed
by the court.

 

11



--------------------------------------------------------------------------------

14. PARACHUTE PAYMENT MATTERS. Notwithstanding any other provision of this
Agreement, if by reason of Section 280G of the Code any payment or benefit
received or to be received by the Executive in connection with a Change in
Control or the termination of the Executive’s employment (whether payable
pursuant to the terms of this Agreement (“Contract Payments”) or any other plan,
arrangements or agreement with Navigators or an Affiliate (as defined below)
(collectively with the Contract Payments, “Total Payments”)) would not be
deductible (in whole or part) by Navigators, an Affiliate or other person making
such payment or providing such benefit, then the Contract Payments shall be
reduced and, if Contract Payments are reduced to zero, other Total Payments
shall be reduced (in the reverse order in which they are due to be paid) until
no portion of the Total Payments is not deductible by reason of Section 280G of
the Code, provided, however, that no such reduction shall be made unless the net
after-tax benefit received by the Executive after such reduction would exceed
the net after-tax benefit received by the Executive if no such reduction was
made. The foregoing determination and all determinations under this Section 14
shall be made by the Accountants (as defined below). For purposes of this
Section 14, “net after-tax benefit” shall mean (i) the Total Payments that would
constitute “parachute payments” within the meaning of Section 280G of the Code,
less (ii) the amount of all federal, state and local income taxes payable with
respect to such payments calculated at the maximum marginal income tax rate for
each year in which the foregoing shall be paid to the Executive (based on the
rate in effect for such year as set forth in the Code as in effect at the time
of the first payment of the foregoing), less (iii) the amount of excise taxes
imposed with respect to the payments and benefits described in (i) above by
Section 4999 of the Code. For purposes of the foregoing determinations, (a) no
portion of the Total Payments the receipt or enjoyment of which the Executive
shall have effectively waived in writing prior to the date of payment of any
Contract Payment shall be taken into account; (b) no portion of the Total
Payments shall be taken into account which in the opinion of the Accountants
does not constitute a “parachute payment” within the meaning of
Section 280G(b)(2) of the Code (without regard to subsection (A)(ii) thereof);
(c) the Contract Payments (and, thereafter, other Total Payments) shall be
reduced only to the extent necessary so that the Total Payments in their
entirety constitute reasonable compensation for services actually rendered
within the meaning of Section 280G(b)(4) of the Code, in the opinion of the
Accountants; and (d) the value of any non-cash benefit or any deferred payment
or benefit

 

12



--------------------------------------------------------------------------------

included in the Total Payments shall be determined by the Accountants in
accordance with the principles of Sections 280G(d)(3) and (4) of the Code. For
purposes of this Section 14, the term “Affiliate” means Navigators’ successors,
any Person whose actions result in a Change in Control or any company affiliated
(or which, as a result of the completion of the transactions causing a Change in
Control shall become affiliated) with Navigators within the meaning of
Section 1504 of the Code and “Accountants” shall mean Navigators’ independent
certified public accountants serving immediately prior to the Change in Control,
unless the Accountants are also serving as accountant or auditor for the
individual, entity or group effecting the Change in Control, in which case
Navigators shall appoint another nationally recognized public accounting firm to
make the determinations required hereunder (which accounting firm shall then be
referred to as the Accountants hereunder). For purposes of making the
determinations and calculations required herein, the Accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. All fees and expenses of the Accountants
shall be borne solely by Navigators.

15. COMPLIANCE WITH IRC SECTION 409A. This Agreement is intended to comply with
the requirements of Section 409A of the Code, and shall be interpreted and
construed consistently with such intent. The payments to the Executive pursuant
to this Agreement are also intended to be exempt from Section 409A of the Code
to the maximum extent possible, under either the separation pay exemption
pursuant to Treasury regulation §1.409A-1(b)(9)(iii) or as short-term deferrals
pursuant to Treasury regulation §1.409A-1(b)(4), and for this purpose each
payment shall constitute a “separately identified” amount within the meaning of
Treasury Regulation §1.409A-2(b)(2). In the event the terms of this Agreement
would subject the Executive to taxes or penalties under Section 409A of the Code
(“409A Penalties”), the Company and the Executive shall cooperate diligently to
amend the terms of this Agreement to avoid such 409A Penalties, to the extent
possible; provided that in no event shall the Company be responsible for any
409A Penalties that arise in connection with any amounts payable under this
Agreement. To the extent any amounts under this Agreement are payable by
reference to the Executive’s “termination of employment,” such term shall be
deemed to refer to Executive’s “separation from service,” within the meaning of
Section 409A of the Code. Notwithstanding any other provision in this Agreement,
if the Executive is a “specified employee,” as defined in Section 409A of the
Code, as of the date of Executive’s separation from service, then to the extent
any amount payable to the Executive (i) constitutes the payment of

 

13



--------------------------------------------------------------------------------

nonqualified deferred compensation, within the meaning of Section 409A of the
Code, (ii) is payable upon the Executive’s separation from service and
(iii) under the terms of this Agreement would be payable prior to the six-month
anniversary of the Executive’s separation from service, such payment shall be
delayed until the earlier to occur of (a) the first business day following the
six-month anniversary of the separation from service and (b) the date of
Executive’s death. Any reimbursement or advancement payable to the Executive
pursuant to this Agreement or otherwise shall be conditioned on the submission
by the Executive of all expense reports reasonably required by the Company under
any applicable expense reimbursement policy, and shall be paid to the Executive
as soon as practicable following receipt of such expense reports, but in no
event later than the last day of the calendar year following the calendar year
in which the Executive incurred the reimbursable expense. Any amount of expenses
eligible for reimbursement, or in-kind benefit provided, during a calendar year
shall not affect the amount of expenses eligible for reimbursement, or in-kind
benefit to be provided, during any other calendar year. The right to any
reimbursement or in-kind benefit pursuant to this Agreement or otherwise shall
not be subject to liquidation or exchange for any other benefit.

16. NOTICES. Any and all notices required or permitted to be given under this
Agreement will be sufficient if furnished in writing, sent by personal delivery,
confirmed facsimile or electronic mail, or certified mail, return receipt
requested, to each of the applicable addresses set forth below (or such other
address as may from time to time be designated by notice by any party hereto for
such purpose):

 

To Executive:   

    Stanley A. Galanski

    36 Oak Knoll Road

    Ridgefield, Connecticut 06877

   To: Navigators:   

    The Navigators Group, Inc.

    400 Atlantic Street, 8th Floor

    Stamford, Connecticut 06901

    Attn: General Counsel

  

Notice shall be deemed given, if by personal delivery, on the date of such
delivery or, if by facsimile or electronic mail, on the day of confirmation or,
if by certified mail, on the date shown on the applicable return receipt.

 

14



--------------------------------------------------------------------------------

17. MISCELLANEOUS.

(a) Except for other documents referenced in this Agreement, this written
Agreement contains the sole and entire Agreement between the parties, and
supersedes any and all other agreements between them, including without
limitation the Employment Agreement between Navigators Group and Executive,
dated March 25, 2001.

(b) The waiver by either party of a breach of any provision of this Agreement
shall not operate as, or be construed a waiver of any subsequent breach thereof.
No waiver or modification of this Agreement or of any covenant, condition or
limitation herein contained shall be valid unless in writing and duly executed
by the party to be charged therewith.

(c) In case any one or more of the provisions contained in this Agreement shall
for any reason be held to be invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision thereof and this Agreement shall be construed as if such invalid,
illegal or unenforceable provision had never been contained herein.

(d) In any action, special proceedings or other proceedings that may be brought
arising out of, in connection with, or by reason of this Agreement, the laws of
the State of Connecticut shall be applicable and shall govern to the exclusion
of the law of any other forum, without regard to the jurisdiction in which the
action or special proceeding may be instituted.

(e) The section headings contained herein are inserted for ease of reference
only and shall not control or affect the meaning or construction of the
provisions hereof.

(f) This Agreement shall be binding on and inure to the benefit of the
respective parties and their respective heirs, legal representatives, successors
and assigns.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Navigators has hereunto caused this Agreement to be executed
by its duly authorized officer and the Executive has hereunto set his hand, all
being done in duplicate originals as of the Effective Date.

 

THE NAVIGATORS GROUP, INC.     EXECUTIVE /s/ Emily B. Miner     /s/ Stanley A.
Galanski Emily B. Miner, SVP & General Counsel     NAVIGATORS MANAGEMENT
COMPANY, INC.     /s/ Emily B. Miner     Emily B. Miner, SVP & General Counsel  
 

 

16